Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
	
Status of Claims
	Claims 1-3 and 6 are pending in the application. Claims 4, 5 and 7-26 have been cancelled.   Thus, claims 1-3 and 6 have been examined as the subject matter of record.

Maintained Rejections
	Applicant's amendments and arguments filed March 16, 2021 are acknowledged and have been fully considered.  
1-3 and 6 were rejected under 35 USC 103 as being obvious over Santra (US Patent 8,221,791 B1) in view of Gauchet et al. (US PG Publication 2013/0197122 A1).  This rejection is maintained for the reasons set forth below. Applicant’s cancellation of claim 4 renders its rejection moot. 



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3 and 6 are rejected under 35 USC 103 as being obvious over Santra (US Patent 8,221,791 B1) in view of Gauchet et al. (US PG Publication 2013/0197122 A1).


Applicant’s Invention

    Applicant claims a composition, comprising: a copper/silica nanocomposite having a silica gel matrix that includes copper from one or more of copper nanoparticles and copper ions, and a polymer  wherein the composition is water soluble and is capable of forming a film on a surface.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Santra teaches a silica-based nanoformulation and method that is used to treat citrus canker, inhibit the growth of mold and mildew, and add nutrients to soil used for 
agricultural purposes.  The nanotechnology-enabled copper-loaded silica 
nanoformulation (CuSiNP/NG) design is a "revolutionary re-invention" of Cu for 
safe application because it provides a formulation with maximum abundance of 
ionic Cu, provides sustained and optimal Cu ion release for long-term disease 
protection, better adherence to plant surfaces and structural surfaces due to 
gel-based nanostructure of CuSiNG, thus avoiding multiple spray applications 
and reducing the amount of Cu used in comparison to existing Cu compounds 
antibacterial activity.  Thus, Santra teaches that the silica-based nanoformulation releases copper in non-toxic quantities to the environment and 
the silica matrix provides an environmentally safe host material with a flexible design that is optimized to provide specific antifungal and antibacterial remediation using infrequent applications (abstract). FIG. 2 (shown below) is a schematic representation of the silica-based nanoformulation of the invention showing a copper (Cu) silica nanoparticle (CuSiNP) (see columns 10 and 11).  The novel CuSiNP design shown in FIG. 2, allows association of copper (Cu) to silica NG in three different forms, enabling sustained Cu release.  First, electrostatically bound Cu ions in the core 10.  Second, covalently bound Cu in the hydrated particle surface 20 and nanopores 30.  Third, surface bound Cu as hydroxide/oxide nanoclusters/nanoparticles 40. The nanogel structure consists of ultra-small nanoparticles (CuSiNPs) less than approximately 50 nm (see column 11, line 61 bridging to column 12, lines 1-10).  

    PNG
    media_image1.png
    376
    512
    media_image1.png
    Greyscale


Santra teaches that due to nanoscale engineering, the CuSiNG (copper/silica nanogel) of the invention has the following advantages over the existing Cu based compounds: uniform coverage of plant surface because of ultra-small particle size, better adherence 
property due to gel-like nanostructure, sustained (long-term) Cu release 
profile, better control on Cu release rate (adjustable "soluble" to "insoluble" 
Cu ratio), more antibacterial/antifungal activity with less amount of Cu 
content, reduced phytotoxic effect because of adjustable "soluble" to 
"insoluble" Cu ratio and environment-safe due to less Cu content, no harmful 
by-product formation, water-based synthesis, utilization of excess CuSiNG as 
plant nutrient and minimal possibility of having elevated local Cu concentration that could cause environmental toxicity (see column 12, lines 11-24).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Santra is that Santra does not expressly teach:   the use of a polymer selected from polyvinylpyrrolidone, polyacrylamide, polvlactic acid, polyglycolic acid, starch, and polymer comprising a quaternary ammonium compound; that the composition is transparent or translucent to visible light; and that the composition is capable of forming a film on a surface.  However, Gauchet et al. teach nanocomposites comprising nanoparticles and a thermoplastic polymer composition (abstract) wherein It is preferred that the thermoplastic polymer composition comprises at least 50 wt. %, more preferably at least 70 wt. % or 90 wt. %, even more preferably at least 95 wt. % or 97 wt. %, still even more preferably at least 99.0 wt. % or 99.5 wt. % or 99.9 wt. %, relative to its total weight of a polymer selected from the group consisting of polyamides, polyolefins, poly(hydroxy carboxylic acid), polystyrene, polyesters or blends of these([0037]). From a standpoint of availability and transparency, the poly (hydroxy carboxylic acid) is preferably a polylactic acid (PLA) ([0071]).  Gauchet et al. teach that the invention also provides articles comprising the nanocomposite wherein preferred articles are fibers, films, sheets, containers, pipes, foams, rotomolded articles and injection molded articles ([0051]).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


     The teachings of Santra and Gauchet et al.  are directed to compositions comprising nanostructures.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Santra and Gauchet et al.   to arrive at a composition comprising a polymer selected from polyvinylpyrrolidone, polyacrylamide, polvlactic acid, polyglycolic acid, starch, and polymer comprising a quaternary ammonium compound that is transparent or translucent to visible light and capable of forming a film on a surface at the time the instant invention was filed, with a reasonable expectation of success.  Gauchet et al. 
With regards to the limitation of instant claim 5, wherein Applicant claims that he copper is about 1 microgram (µg)/mL to 20 milligram (mg)/mL of the copper/silica-polymer nanocomposite, although the cited references do not teach the use of the copper concentrations as claimed in the instant application, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of components is routine experimentation and is readily practiced by one of ordinary skill.  
	With regards to the limitation of instant claim 2, wherein Applicant claims that the ratio of copper/silica nanocomposite to polymer is about 0.1:1 to 3:1, the cited references do not teach the specific claimed ratio of the instant claims, however, it is within the purview of the skilled artisan to adjust particular conventional working conditions and the ratio at which the components are used to optimize results. Since a particular parameter must first be recognized as a result-effective variable, absent evidence that the ratio of copper/silica nanocomposite to polymer is about 0.1:1 to 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on March 16, 2021, with respect to the rejection of claims 1-3 and 6 under 35 USC 103 as being obvious over Santra (US Patent 8,221,791 B1) in view of Gauchet et al. (US PG Publication 2013/0197122 A1) have been fully considered but they are not persuasive.   Applicant argues that claim 1 has been amended to now recite polyvinylpyrrolidone, polyacrylamide, polyvinyl alcohol, polyethylene glycol, polypropylene glycol, dextran, chitosan, and alginate, or combinations thereof as the polymers comprised within the matrix. The recitation of these polymers mirrors the language of claim 1 in U.S. Patent No. 9,781,936 ('936 .

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617




	
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617